DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 2/24/2022 has been considered.  
Rejection to Claims 1-20 under 35 USC 101 have not been overcome.  
Claims 1,8 and 15 are amended.
Claims 1-20 are currently pending and have been examined.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15 recite the limitation " wherein the ORBS algorithm learns and adopts to optimize recommendation results." It is unclear what is being learned and adopted.  What data goes into the ORBS algorithm?  What actions are taken to learn and adopt?  Is training involved?  How does the learning occur and what is adopted?  The limitation will be interpreted as any algorithmic optimization of recommendation results.
Claims 2-7, 7-14 and 16-20 inherit the deficiencies of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 15 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A computer-implemented system, comprising:
one or more computers; and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 
receiving, from a client server, a request for item recommendations, wherein the request is automatically activated in response to an addition of at least one item to at least one basket of a plurality of baskets and the request comprises basket data, and wherein the basket data is associated with the at least one item and identifies current items that are inside the at least one basket and candidate items that are outside the at least one basket, and wherein the request excludes user data to protect a privacy of a user of a service;
building, at least one recommendation model based on an Optimized Recommendations based Basket Size (ORBS) algorithm, wherein the ORBS algorithm comprises a hybrid recommendation mechanism generating for the at least one basket of the plurality of baskets a plurality of scores corresponding to a frequency of common item groups indicating a number of times the current items of the at least one basket, excluding a randomly selected item, appeared together with the candidate items in past baskets of a plurality of users of the service, the past baskets of the plurality of users of the service being differentiated based on a predetermined number of maximum items relative to a current item number, wherein the ORBS algorithm learns and adopts to optimize recommendation results;
processing the basket data using the at least one recommendation model to generate a recommendation result for each basket of the plurality of baskets, wherein the recommendation result comprises a recommended item for each basket of the plurality of baskets; wherein the recommended item comprises a highest scaled score of the plurality of scores associated with the candidate items; and 
sending the recommendation result to the client server to render the recommended item to be displayed on a user interface of a user device. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the steps are implemented by one or more computers coupled with one or more memory devices executing instructions, the receiving and sending are to and from a client server, and the result is displayed on a user interface of a user device, nothing in the claim element precludes the step from practically being performed by people.  For example, “receiving, building, processing and sending” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A computer-implemented system, comprising:
one or more computers; and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 
receiving, from a client server, a request for item recommendations, wherein the request is automatically activated in response to an addition of at least one item to at least one basket of a plurality of baskets and the request comprises basket data, and wherein the basket data is associated with the at least one item and identifies current items that are inside the at least one basket and candidate items that are outside the at least one basket, and wherein the request excludes user data to protect a privacy of a user of a service;
building, at least one recommendation model based on an Optimized Recommendations based Basket Size (ORBS) algorithm, wherein the ORBS algorithm comprises a hybrid recommendation mechanism generating for the at least one basket of the plurality of baskets a plurality of scores corresponding to a frequency of common item groups indicating a number of times the current items of the at least one basket, excluding a randomly selected item, appeared together with the candidate items in past baskets of a plurality of users of the service, the past baskets of the plurality of users of the service being differentiated based on a predetermined number of maximum items relative to a current item number, wherein the ORBS algorithm learns and adopts to optimize recommendation results;
processing the basket data using the at least one recommendation model to generate a recommendation result for each basket of the plurality of baskets, wherein the recommendation result comprises a recommended item for each basket of the plurality of baskets; wherein the recommended item comprises a highest scaled score of the plurality of scores associated with the candidate items; and 
sending the recommendation result to the client server to render the recommended item to be displayed on a user interface of a user device. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 15 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of one or more computers, one or more computer memory devices, machine readable media storing instructions, a client server, a user interface and a user device, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the request and recommendation are sent to and from a client server, and the recommended item is displayed on a user interface of a user device, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.  Examiner notes that the limitation wherein the ORBS algorithm learns and adopts to optimize recommendation results; is being interpreted as any optimizing of recommendation results (see 112(b) rejection, above), and therefore is not an additional element that integrates the abstract idea into a practical application, because there is no specificity to the manner in which the learning and adopting occurs.  It only recites the idea of learning and adopting and it is unclear what is being learned or adopted.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 15, taken individually or as a whole, the additional elements of claim 9 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving a request, sending a recommendation result, displaying an item) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. building an optimized recommendations based basket size algorithm) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 15 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 9 is a computer readable medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-8, 10-14 and 16-20 are dependencies of claims 1, 9 and 15. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art though rejected on other grounds (e.g. 35 USC 101, 112) as discussed above.  The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claim 1, although Jacobi (US 6,317,722 B1) discloses receiving, from a client server, a request for item recommendations, wherein the request is automatically activated in response to an addition of at least one item to at least one basket of a plurality of baskets and the request comprises basket data, and [Col 16 Ln 25-30] [Col 10 Ln 64-Col 11 Ln 1-20] wherein the basket data is associated with the at least one item and identifies current items that are inside the at least one basket and candidate items that are outside the at least one basket, and [Col 11 Ln 20-26] wherein the request excludes user data to protect a privacy of a user of a service; [Col 16 Ln 27-30] building, at least one recommendation model based on an Optimized Recommendations based Basket (ORBS) algorithm, [Col 12 Ln 13] [Col 15 Ln 37-49] [Col 15 Ln 50-55] [Col 16 Ln 2-5] wherein the ORBS algorithm comprises a hybrid recommendation mechanism generating for the at least one basket of the plurality of baskets a plurality of scores corresponding to a frequency of common item groups indicating a number of times the current items of the at least one basket appeared together with the candidate items in past baskets of a plurality of users of the service, (Fig. 4, [Col 13 Ln 35-42] [col 13 Ln 18-34] processing the basket data using the at least one recommendation model to generate a recommendation result for the at least one basket of the plurality of baskets, wherein the recommendation result comprises a recommended item from the candidate items to be added to the at least one basket of the plurality of baskets; and sending the recommendation result to the client server to render the recommended item to be displayed on a user interface of a user device. [Col 16 Ln 57-60] 
And Kumar teaches Basket Size (ORBS) algorithm, baskets up to a certain size; transactions with maximum k items. [0306] [0307] the past baskets of the plurality of users of the service comprising a predetermined number of maximum items; [0306] [0307] 
And Chomley (US 2019/0057435 A1) teaches at least one basket, excluding a randomly selected item, and wherein the ORBS algorithm learns and adopts to optimize recommendation results; ([0121] the CNN is trained by first generating an appropriate amount (such as several hundred hours) of camera footage of randomly adding or removing items from the cart 108. Subsequently, the footage is tagged, i.e., each frame of the captured footage is marked as being part of an addition or removal event, or as being ‘not relevant’. Next, the tagged data is fed to the CNN, which is trained to estimate the tag (addition/removal event) of an image based on the content of the image. During the training process, an image is fed to the event detector and based on the weights of the networks, an output from the three possible outputs is selected. If the output is incorrect, the CNN changes its weights to be more likely to produce the correct output. This process is repeated numerous times with multiple images, until the CNN can correctly determine the output most of the times),
neither Jacobi nor Kumar, nor Chomley nor the totality of the prior art anticipate or render obvious the past baskets of the plurality of users of the service being differentiated based on a predetermined number of maximum items relative to a current item number, and wherein the recommended item comprises a highest scaled score of the plurality of scores associated with the candidate items;
Claims 2-7 are dependent upon allowable claim 1.

Regarding Claim 8, the claim recites substantially similar limitations as claim 1, and recites allowable subject matter for substantially similar reasons.
Claims 9-14 are dependent upon allowable claim 8.

Regarding Claim 15, the claim recites substantially similar limitations as claim 1, and recites allowable subject matter for substantially similar reasons.  
Claims 16-20 are dependent upon allowable claim 15.

While the prior art teaches some aspects and features of claims 1, 8 and 15, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Notably, these claims remain rejected on other grounds (e.g. 35 USC 101) as discussed above. 

	

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered.
Examiner directs Applicant’s attention to the Allowable Subject Matter, above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Y. K. Choi and S. K. Kim, "An auxiliary recommendation system for repetitively purchasing items in E-commerce," 2014 International Conference on Big Data and Smart Computing (BIGCOMP), 2014, pp. 96-98, doi: 10.1109/BIGCOMP.2014.6741415., discussing a recommendation system for products showing repetitive purchase patterns using repeat counts of purchase for each product per user and user-based collaborative filtering methods.  Choi does not disclose the features as emphasized above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625